Citation Nr: 1547826	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-49 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from December 1984 to March 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal, other than the Appellate Brief.

The Board notes that the veteran requested a videoconference hearing before a Veterans Law Judge in his December 2010 substantive appeal (VA Form 9).  However, he failed to report for the hearing scheduled in April 2013.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the videoconference hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2014).


FINDING OF FACT

1.  The Veteran failed, without good cause, to report for July 2009, May 2010, and August 2012 VA aid and attendance examinations that were necessary to establish whether he was entitled special monthly compensation based on the need for regular aid and attendance.

2.  With regard to housebound benefits, the Veteran does not have a service-connected disability rated as 100 percent disabling.  Moreover, the Veteran's TDIU rating is due to the impact of multiple service-connected disabilities, as opposed to being due to a single service-connected disability.  In addition, the Veteran does not meet the criteria with regard to being "permanently housebound" due to service-connected disabilities.

3.  With regard to aid and attendance benefits, the Veteran is not blind or nearly blind, and does not have anatomical loss or loss of use of both feet or one hand and one foot, and is not permanently bedridden, due to service-connected disabilities.  In addition, his service-connected disabilities do not require the regular aid and attendance of another person, according to the basic criteria for aid and attendance.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to special monthly compensation benefits by reason of being permanently housebound.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2015).

2.  The criteria are not met for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a), 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the special monthly compensation issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the special monthly compensation issue in this case was satisfied by letters sent to the Veteran dated in June 2009, August 2009, and May 2010.  

With regard to timing, the special monthly compensation issue was last adjudicated by the RO in an October 2012 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the special monthly compensation issue, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's VA outpatient treatment records, Social Security Administration (SSA) disability records, and VA examinations dated in 2005.  For his part, the Veteran has submitted personal statements, argument from his representative, and copies of SSA records.  The Veteran has not identified any additional, outstanding evidence that is relevant to his special monthly compensation being decided herein.  

The Veteran was scheduled for VA aid and attendance examinations in July 2009, May 2010, and August 2012, but he failed to report without good cause, despite receiving notice of the date and times of the respective examinations.  The Veteran has repeatedly stated there was no need for him to appear to the VA examinations, because earlier VA examinations from 2005 are adequate to grant his claim.  See May 2010 and August 2012 statements; December 2010 VA Form 9.  As is discussed in greater detail below, when a VA examination is scheduled for a claim for special monthly compensation based on the need for aid and attendance, and the Veteran fails to appear to this examination without good cause, and the examination was necessary to establish entitlement to the benefit sought, the provisions of 38 C.F.R. § 3.655 require that the claim for special monthly compensation based on the need for aid and attendance be denied.  The Board emphasizes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's refusal to appear to VA aid and attendance examinations undermines his ability to establish his special monthly compensation claim. 

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the special monthly compensation issue.   

II.  Housebound Benefits

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l).  A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  That is, regular aid and attendance is the greater monetary award.  Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s). 

The Board initially will address the issue of whether the Veteran is entitled to the lesser benefit of special monthly compensation by reason of being housebound. 

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i)(1).

Housebound benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  A total disability rating based on individual unemployability (TDIU) satisfies the total (100 percent) rating requirement if the TDIU evaluation was, or can be, predicated upon a single disability and there exists additional disability or disabilities independently ratable at 60 percent or more, for purposes of entitlement to special monthly compensation for a housebound rating.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, a TDIU rating based on a single disability, but not multiple disabilities, is permitted to satisfy the statutory requirement of a total rating.  Bradley, 22 Vet. App. at 293.  Nonetheless, the TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits.  Bradley, 22 Vet. App. at 293.  In addition, the decision to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  That is, a TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s).  Bradley, 22 Vet. App. at 290-91. 

A "TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability."  Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s).  Buie, 24 Vet. App. at 249-250.

A veteran is permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Review of the claims folder reveals that the Veteran currently has the following service-connected disabilities:  mechanical low back pain, rated as 40 percent disabling; right knee patella tendinitis, rated as 30 percent disabling; left knee patella tendinitis, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; left eye status post corneal abrasion, rated as 10 percent disabling; left eye blepharitis, rated as 10 percent disabling; tinea versicolor, rated as 10 percent disabling; and a right leg scar, rated as 0 percent disabling.  The combined service-connected disability rating with consideration of the bilateral factor is 80 percent. See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26.  The Veteran is in receipt of a TDIU rating since June 23, 2002.   

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at a schedular 100 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  The Veteran does not have a single permanent disability rated at 100 percent.  His highest rated disability is his mechanical back pain, which is rated as 40 percent disabling.  However, in an April 2005 rating decision, the Veteran was awarded a TDIU rating, effective from June 23, 2002. 

Nevertheless, when the RO awarded the TDIU rating, the RO predicated the TDIU award on the combination of the effects of his service-connected mechanical low back pain and bilateral knee disabilities.  See April 2005 rating decision.  The RO did not determine that the effects of a single service-connected disability, standing alone, were sufficient to award the TDIU rating due to unemployability.  Again, a TDIU rating based on a single disability, but not multiple disabilities, is only permitted to satisfy the statutory requirement of a total rating for housebound purposes.  Bradley, 22 Vet. App. at 290-91.  In short, the TDIU award was based on multiple disabilities.  The Board agrees with the RO's assessment.  The Board has reviewed the March 2005 VA knee examination and the February 2005 VA low back examination.  Neither VA examination, nor the VA treatment records dated in 2005, demonstrates that either the Veteran's low back or knees, standing alone, render him unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability.  See 38 C.F.R. § 4.16(a).  

Specifically, the March 2005 VA knee examination indicated that the Veteran was unable to stand up during flare-ups.  He was unable to ambulate for long periods of time.  He walked with a limp.  He uses a cane.  He had crepitus in both knees.  There was moderate interference with performance of daily activities.  The February 2005 VA low back examiner noted sharp pain to the Veteran's back radiating to his legs.  Flare-ups of moderate to severe intensity could last for hours.  The Veteran uses a cane and back brace.  He has limited motion, muscle spasm, guarding, and tenderness.  Prolonged sitting and bending could precipitate pain.  He has to hold onto objects when rising from bed.  He engages in activities of daily living, but no regular household chores.  There were no incapacitating episodes.  It was noted that he had not worked since 2002; neither examination found that the disability prevented work and the findings contained therein do not suggest such.  The Veteran has also submitted photographs of significant nonservice-connected foot/ankle swelling and edema, and VA treatment records also confirm these symptoms.  Therefore, the Veteran does not meet this particular housebound benefits requirement of a TDIU rating based on only a single service-connected disability.  

Also, the Veteran does not meet the factual housebound criteria with regard to being permanently housebound as the result of his service-connected disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  In this regard, the Veteran testified at an earlier February 2005 DRO hearing that he was still able to go grocery shopping, although he did describe difficulties with his back and knees in doing so.  See hearing testimony at page 25.  No evidence of record demonstrates that he is substantially confined to his house or immediate premises as a direct result of his service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i)(2).  The Board reiterates that the Veteran without good cause failed to appear to July 2009, May 2010, and August 2012 VA examinations that may have shed more light on his current daily activities. 

Consequently, for the multiple reasons cited above, the basic requirements for special monthly compensation by reason of being housebound are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

III.  Aid and Attendance Benefits

VA aid and attendance examinations were scheduled for the Veteran in July 2009, May 2010, and August 2012 to determine if the Veteran met the criteria for special monthly compensation.  Unfortunately, the Veteran failed to appear to all three VA aid and attendance examinations, despite being sent notice letters for all three examinations.
  
The action to be taken in instances where the Veteran fails to report for a VA examination depends on if the examination was scheduled in connection with a service connection / initial rating claim or a claim for an increase.  A service connection claim or an initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) (2015), so where the Veteran fails to report for such an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where the Veteran fails to report for an examination scheduled in connection with a claim for an increase or any other original claim (such as the instant claim for special monthly compensation), the claim shall be denied.  38 C.F.R. § 3.655(b).  Also, as a threshold matter, when a Veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2015) (emphasis added); Turk, 21 Vet. App. at 569.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (emphasis added).  

As to the issue of good cause for failure to appear, the Board notes that three notice letters of record notified the Veteran of the examinations and the Veteran has not contended that he did not receive such notice.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994); 38 C.F.R. § 3.1(q) (2014).  The Veteran failed to report without any good cause to the July 2009, May 2010, and August 2012 VA aid and attendance  examinations.  There is no indication or allegation that any of the three notice letters were returned as undeliverable by the U.S. Postal Service or that the Veteran did not receive notice of all three VA aid and attendance examinations.  In fact, the home address where notice of the VA examinations was sent to matches the most recent home address provided by the Veteran.  The claims folder also does not contain a response or explanation from the Veteran himself with any good cause for his failure to appear to the VA aid and attendance examinations.  The Veteran also failed to respond to the October 2012 SSOC advising him of his failure to appear to the VA examinations and the provisions of 38 C.F.R. § 3.655.  In fact, he has repeatedly asserted there is no need for him to appear to the VA aid and attendance examinations, as the VA examinations from 2005 are adequate to grant his claims.  See May 2010 and August 2012 statements; December 2010 VA Form 9.  Thus, it appears he knowingly failed to appear.  He stated in a May 2010 statement that it was undue hardship for him to travel to Manila, but did not provide evidence of any specific illness or hospitalization that prevented travel.  In short, the Veteran lacked good cause for his failure to appear to three separate VA examinations.  

As to the necessity of the VA aid and attendance examinations, the Board finds that, based on the present evidence of record dated mostly in 2005, the VA aid and attendance examinations were necessary to provide a clearer picture of the Veteran's degree of impairment from his service-connected disabilities.  The Veteran's failure to report to any of the three VA aid and attendance examinations is fatal to his claim because the evidence currently of record simply is not adequate to establish special monthly compensation based on the need for aid and attendance.  Simply stated, entitlement to special monthly compensation that the Veteran's seeks cannot be established without a current, adequate VA aid and attendance examination.  

Therefore, in accordance with VA regulation, the Board could summarily deny the Veteran's special monthly compensation claim based on the need for aid and attendance.  See 38 C.F.R. § 3.655(b) (using "shall" to denote automatic, nondiscretionary, summary denial of the claim).  In any event, in order to offer the Veteran every benefit of the doubt, the Board will consider the merits of the special monthly compensation claim based on the need for aid and attendance.

In this regard, special monthly compensation on a higher level under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Examples which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  38 C.F.R. §§ 3.350(a)(2), 4.63.

The following will be accorded consideration in determining the need for regular aid and attendance of another person:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).
 
Bedridden, i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (providing that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. 
§ 3.352(a).  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Initially, a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to special monthly compensation by reason of the need for regular aid and attendance.  Any lesser disability would be incompatible with the requirements of 38 C.F.R. § 3.352(a).  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 8, Block b (June 16, 2015).  As noted above in the housebound analysis, the Veteran does not meet this initial requirement for aid and attendance.  He does not have a single service connected disability rated as 100 percent disabling or a TDIU award based on a single service-connected disability.  

In any event, with regard to aid and attendance, the medical and lay evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less (or concentric contraction of the field of vision beyond 5 degrees in both eyes); or the Veteran being permanently bedridden.  See 38 U.S.C.A. § 1114(l), 38 C.F.R. § 3.350(b).

No VA examination, VA treatment record, SSA record, or lay statement from the Veteran indicates that he is permanently bedridden.  He has some difficulty getting out of bed, but there is no evidence that the Veteran has to remain in bed.  He can walk and travel, albeit with difficulty.  

With regard to blindness, the February 2005 VA eye examiner assessed uncorrected distant visual acuity of 20/40 in the right eye; corrected distant visual acuity of 20/20 in the right eye; uncorrected distant visual acuity of 20/50 in the left eye; and corrected distant visual acuity of 20/20 in the left eye.  There was also no deficit of field of vision.  There is also no lay allegation of blindness.  Thus, the Veteran does not meet the above criteria for blindness in both eyes.  

Finally, with regard to loss of use, it is not established by the evidence that there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The following are also not demonstrated by the evidence: extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.  The March 2005 VA knee examination reveals that the Veteran is able to walk with a cane.  He is unable to ambulate for prolonged periods.  No ankylosis was present.  No foot drop or paralysis was present.  He does not have a prosthesis.  He has limitation of knee motion (80 degrees of flexion on repetition) with pain, stiffness, and lack of endurance.  The February 2005 VA spine examiner noted that the Veteran limped due to his knees.  Regardless, this evidence does not establish loss of use of his feet.  In addition, the Veteran has also submitted photographs of significant nonservice-connected foot/ankle swelling and edema, and VA treatment records also confirm these symptoms.

With regard to the factors of aid and attendance, the Veteran is currently 50 years old.  In an August 2005 lay statement, the Veteran indicated that he had employed two aid and attendance workers to help him with his activities of daily living.  He stated that these two workers aid him by cooking him several meals a day, by assisting him dressing, by adjusting prosthetic devices such and his knee brace and back brace, by laundering clothes, by washing his dishes, and by various other home functions.  However, he has submitted no evidence to substantiate this assertion.    

In contrast, neither the February 2005 VA spine examiner nor the March 2005 VA knee examiner found that the Veteran required the regular aid and attendance of another person.  Neither the VA examinations of record, the SSA records, or the VA treatment records document inability of the Veteran to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of the Veteran to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; or the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  In fact, the February 2005 VA psychological examiner found that the Veteran was mentally competent to handle his funds, and was capable of self-feeding and self-care.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's lay assertions regarding his need for aid and attendance are outweighed by the objective findings of the medical evidence of record.  The Veteran clearly cannot work due to his service-connected knees and lumbar spine, but this is not equivalent to requiring the regular aid and attendance of another person.  Although his service-connected orthopedic disabilities do impact his ability to get around easily, this is also not equivalent to requiring the regular aid and attendance of another person.  Unfortunately, the Veteran's deliberate failure to appear to three VA aid and attendance examinations scheduled in July 2009, May 2010, and August 2012 prevented the corroboration of his lay assertions.  

Consequently, the basic requirements for special monthly compensation on the account of regular aid and attendance are not met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.  

Therefore, the preponderance of the evidence of record is against the claim for entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  38 U.S.C.A. § 5107(b). 


ORDER

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


